Case 19-10289-LSS   Doc 486-2   Filed 05/03/19   Page 1 of 3



                      EXHIBIT A

                     Proposed Order
               Case 19-10289-LSS              Doc 486-2         Filed 05/03/19         Page 2 of 3



                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE


 In re                                                           Chapter 11

 IMERYS TALC AMERICA, INC., et al.1                              Case No. 19–10289 (LSS)

                   Debtors.                                      Jointly Administered

                                                                 Ref. Docket No. ___



                        ORDER UNDER 28 U.S.C. § 1452 AND
            FED. R. BANKR. P. 9006(b) AND 9027 EXTENDING THE DEADLINE
            TO FILE NOTICES OF REMOVAL OF RELATED CIVIL ACTIONS

         Upon the motion (the “Motion”) of Johnson & Johnson and Johnson & Johnson Consumer

Inc. (collectively, “J&J”) for an order under 28 U.S.C. § 1452 and Rules 9006(b) and 9027 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) extending the deadline by which

they may file notices of removal under Bankruptcy Rule 9027(a) (the “Removal Deadline”); and

the Court having reviewed the Motion; and the Court having jurisdiction to consider the Motion

and the relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware,

dated February 29, 2012; and the Court having found that the decision to extend the Removal

Deadline is a core proceeding pursuant to 28 U.S.C. § 157(b)(2) and that this Court may enter a

final order consistent with Article III of the United States Constitution; and the Court having found

that venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§

1408 and 1409; and it appearing that proper and adequate notice of the Motion has been given and

that no other or further notice is necessary; and upon the record herein; and after due deliberation



1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050), and Imerys Talc Canada Inc. (6748). The
Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia 30076.
              Case 19-10289-LSS        Doc 486-2      Filed 05/03/19     Page 3 of 3



thereon; and the Court having determined that there is good and sufficient cause for the relief

granted in this order, it is hereby



ORDERED, ADJUDGED, AND DECREED THAT:

    1. The Motion is GRANTED, as set forth herein.

    2. All objections to entry of this Order, to the extent not withdrawn or settled, are overruled.

    3. The Removal Deadline for J&J to remove pre-petition actions is extended by 120 days,
       through and including September 11, 2019.

    4. The period for J&J to remove post-petition actions is extended from 30 days to 60 days.

    5. J&J is authorized to take all actions necessary to effectuate the relief granted pursuant to
       this Order in accordance with the Motion.

    6. This Order is without prejudice to J&J’s right to seek further extensions of the Removal
       Deadline.

    7. The Court retains exclusive jurisdiction with respect to all matters arising from or related
       to the implementation, interpretation, and enforcement of this Order.




                                                 2
